Citation Nr: 0029854	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 16, 
1998 for the award of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from September 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran submitted a claim for service connection for a 
mental condition in March 1997.  The RO denied that claim in 
April 1997, finding that there was no new and material 
evidence to reopen.  In a June 1998 remand, the Board 
determined that a 1975 denial of service connection for 
schizophrenia was not final and that therefore the proper 
issue on appeal was service connection for schizophrenia.  
The Board remanded the matter to the RO with instructions to 
readjudicate the claim.  In a September 1998 statement, the 
veteran's representative indicated that the veteran was not 
seeking service connection for schizophrenia.  The Board 
construes this statement as a withdrawal of the veteran's 
appeal with respect to schizophrenia.  See 38 C.F.R. § 20.204 
(2000).  Therefore, that issue is not before the Board. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO received the veteran's informal claim for service 
connection for PTSD in September 1998.  

3.  The veteran was diagnosed as having PTSD during a VA 
psychiatric examination performed on December 16, 1998.  

4.  There is no medical evidence dated prior to December 16, 
1998 showing a diagnosis of PTSD.     
CONCLUSION OF LAW

The criteria for an effective date earlier than December 16, 
1998 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 1991); Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107); 38 C.F.R. §§ 3.102, 3.400 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the claims folder revealed a January 1965 rating 
decision that denied service connection for passive-
aggressive personality, an August 1965 rating decision that 
denied service connection for paranoid personality, and a May 
1975 rating decision that denied service connection for 
paranoid-type schizophrenia, formerly diagnosed as passive-
aggressive personality and paranoid personality.  

In March 1997, the veteran submitted a claim for service 
connection for a "mental condition."  With his claim, he 
submitted medical records from the Harris County Hospital 
District and Ben Taub General Hospital.  The only psychiatric 
diagnosis revealed in these records was schizophrenia.  In an 
April 1997 rating action, the RO denied his claim as lacking 
new and material evidence to reopen.  Questioning and 
testimony during the October 1997 hearing on appeal pertained 
only to schizophrenia.  

In a June 1998 remand, the Board determined that a May 1975 
rating decision that denied service connection for 
schizophrenia was not final.  The Board then found that the 
proper issue on appeal was service connection for 
schizophrenia.  It instructed the RO to complete additional 
development and to readjudicate the claim. 

In August 1998, the veteran's representative submitted 
additional medical records from the Harris County Hospital 
District.  The attached letter from the representative 
indicated that the evidence was for consideration regarding 
the veteran's pending claim for service connection for 
schizophrenia.  Review of those records revealed the sole 
psychiatric diagnosis of chronic residual schizophrenia.  

In a communication received at the RO in September 1998, the 
veteran's representative indicated that the veteran did not 
seek service connection for schizophrenia, but did seek 
service connection for PTSD.  

The veteran underwent a VA psychiatric examination on 
December 16, 1998, at which time he was diagnosed as having 
schizophrenia and PTSD.  In addition, the veteran submitted 
Vet Center records dated in December 1998, including intake 
notes dated December 18.    

In a February 1999 rating decision, the RO awarded service 
connection for PTSD effective from December 16, 1998, the 
date of the VA examination.  The veteran timely appealed that 
decision.  Specifically, in his March 1999 notice of 
disagreement and September 1999 hearing testimony, he 
asserted entitlement to an effective date of March 7, 1997, 
the date he submitted his claim.    

Analysis

Generally, the effective date of an award of a claim, 
including an original claim or a claim reopened after a final 
disallowance, is the date of receipt of the claim application 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

In this case, in March 1997, the RO received the veteran's 
informal claim for service connection for an unspecified 
mental disorder.  However, all of the medical evidence of 
record at that time showed only a diagnosis of schizophrenia.  
Therefore, there is no means by which the March 1997 
statement may be construed as a claim for any mental disorder 
other than schizophrenia.  The Board emphasizes that the 
September 1998 communication from the veteran's 
representative is construed as a withdrawal of the appeal on 
the issue of service connection for schizophrenia.  See 
38 C.F.R. § 20.204 (2000).  

However, the September 1998 statement also satisfies the 
requirements for a new, informal claim for service connection 
for PTSD. 38 C.F.R. § 3.155(a).  Specifically, the statement 
represents a new claim because there is no prior evidence of 
a diagnosis of PTSD of record.  Generally, a newly diagnosed 
disorder, for which there has been no previous consideration, 
constitutes a new claim.  Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996); Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  Therefore, because the September 1998 statement 
constitutes a new claim for service connection for PTSD, the 
effective date for the award of PTSD is the later of the date 
of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Entitlement to service connection is predicated on the 
existence of a current disability that was incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Therefore, entitlement to service connection for 
PTSD does not arise until there is evidence that a veteran 
actually has PTSD.  In this case, the RO received the claim 
on September 17, 1998.  However, there is no evidence showing 
a diagnosis of PTSD until December 16, 1998, the date of the 
VA psychiatric examination.  Vet Center records dated in 
December 1998 reflected intake and initial assessment on 
December 18, two days after the VA examination.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against an effective date earlier than December 16, 1998 for 
the award of service connection for PTSD.  38 U.S.C.A. § 
5110; Floyd D. Spence National Defense Authorization Act for 
FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified 
at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.400.  


ORDER

An effective date earlier than December 16, 1998 for the 
award of service connection for PTSD is denied.   



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 6 -


